Citation Nr: 0907904	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-38 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back strain, and if so, whether it should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
contusion to the left calf, and if so, whether it should be 
granted.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  A July 2004 rating decision denied service connection for 
a low back strain.  It was held that there was no evidence of 
a permanent residual or chronic disability that was related 
to the back strain shown during service.  The July 2004 
rating decision also denied service connection for a 
contusion to the left calf muscle on the basis that there was 
no current disability.  He was notified of the decision.  The 
Veteran did not submit a notice of disagreement within a year 
of issuance of the decision. 

2.  Regarding the Veteran's claim for service connection for 
a low back strain, the evidence received since the July 2004 
rating decision is not cumulative of the evidence previously 
in the record and is sufficient, when considered with the 
evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.

3.  Regarding the Veteran's claim for service connection for 
a contusion to the left calf muscle, the evidence received 
since the July 2004 rating decision is either cumulative of 
the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection, 
and does not raise a reasonable possibility of substantiating 
the claim. 

4.  The Veteran's current low back disabilities, manifested 
by degenerative joint disease and metastatic cancer of the 
low back, are not related to his active service.  The first 
showing of arthritis was years post-service.


CONCLUSIONS OF LAW

1.  The July 2004 decision that denied service connection for 
a low back strain and a contusion to the left calf became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

2.  New and material evidence has been received and the claim 
for service connection for a low back strain is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
service connection for a contusion to the left calf muscle.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

4.  A low back disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in December 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the December 2005 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  

It is noted that the initial adjudication in this case was on 
the basis of new and material evidence.  The statement of the 
case considered the matters de novo.  The characterization of 
the issues as set out on the title page is legally correct.  
As such, the Board may proceed to decision without prejudice 
to the veteran.


I.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a low back strain 
and for a contusion to the left calf.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated July 2004, the RO denied service 
connection for a back strain as well as denied service 
connection for a contusion to the left calf muscles.  The RO 
found that the Veteran was treated for a back strain during 
service but did not report recurrent back pain upon 
separation.  Further there was no evidence of a permanent 
residual or chronic disability that was related to the back 
strain shown during service.  The RO denied the Veteran's 
claim for a contusion to the left calf muscles, finding that 
while the Veteran was treated for a contusion during service, 
there was no additional in-service treatment shown.  
Additionally, no evidence of a current disability of the left 
calf had been received.  The Veteran did not appeal this 
action after getting notice; therefore, the July 2004 
decision became a final decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the July 2004 final 
decision included the Veteran's service treatment records 
reflecting treatment for a back strain from February to March 
1969 as well as treatment for a left calf contusion in 
October and November 1968.  

The July 2004 rating decision denied service connection for a 
low back strain on the basis that there was no evidence of a 
permanent residual or chronic low back disability related to 
the back strain that was treated during service.  Service 
connection for a contusion to the left calf muscle was denied 
as there was no evidence of a current disability or medical 
evidence to link a disability to service.  

In October 2005, the appellant submitted a claim to reopen 
service connection for a low back strain and a contusion to 
the left calf muscle.  The evidence received since the July 
2004 final decision included VA treatment records, VA 
examinations, private treatment records, Social Security 
Administration (SSA) records, and transcripts from both an RO 
hearing and a Travel Board hearing.  

VA treatment records, private treatment records, and SSA 
records reflected treatment for a current low back 
disability.  The December 2006 VA examination noted that the 
Veteran had a lumbar strain following a motor vehicle as well 
as noted that in 1998 the Veteran complained of back pain 
related to a 1997 work injury.  The examiner provided a 
diagnosis of degenerative joint disease/metastatic lumbar 
carcinoma that was not related to the remote lumbar strain 
suffered in service.  The December 2006 examiner also found a 
normal bilateral calf examination.  Private treatment records 
as well as VA treatment records reflected treatment for back 
pain, degenerative joint disease, and carcinoma of the lumbar 
spine.  VA and private records however, are silent as to any 
complaints or treatment for a left calf condition.  

Regarding the claim for a low back strain, the evidence of 
record prior to the July 2004 decision did not include a 
current diagnosis of a low back condition nor did it contain 
nexus statement linking the Veteran's current back condition 
to service.  The newly submitted evidence includes VA 
treatment records and a VA examination indicating a current 
low back disability.  These records were not available to the 
RO prior to their July 2004, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back strain.

Regarding the claim for a contusion to the left calf, none of 
the newly received evidence contains evidence of any disorder 
or abnormality to the left calf.  As stated above, service 
treatment records noted treatment for a left calf contusion 
in 1968 but were silent as to any residuals.  Post service 
treatment records were similarly silent to any current left 
calf disorder or disability.  Thus, the Veteran failed to 
provide any objective evidence of residuals of a left calf 
disability that was related to his active service.  As such, 
the new records and statements submitted cannot be considered 
new and material evidence to reopen service connection for a 
contusion to the left calf muscle.


II.  The claim for service connection for a low back strain

The Veteran asserts that his current degenerative joint 
disease of the low back is related to his active service.  
Specifically, the Veteran contends that the low back 
disability is related to a motor vehicle accident that 
occurred during active duty.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service treatment records reflect treatment for a low back 
strain.  Examination upon entrance into service as well as a 
report of medical history of the same date indicated no 
spinal abnormalities.  A February 1969 record reflected 
complaints of back pain due to an automobile accident four 
months prior.  A diagnosis of acute strain was provided.  A 
March 1969 treatment record indicated complaints of back pain 
from an old injury.  A diagnosis of strain was provided and 
the Veteran was discharged to duty.  Separation examination 
dated June 1969 noted a normal spine.  A report of medical 
history of the same date did not indicate any recurrent back 
pain.

Post service VA treatment records dated from February 1998 to 
August 2005 reflect treatment for a back disability.  A 
February 2007 clerical note indicated that the Veteran 
requested an appointment for back pain related to an injury 
in April 1997.  A March 1998 social work note indicated that 
the Veteran reported a work accident in April 1997 and a 
November 1998 treatment record noted that the Veteran had not 
worked since 1997 due to an April 1997 back injury.  A June 
2003 treatment record reflected complaints of severe back 
pain, chronic for many years.  In August 2005 the Veteran 
reported a history of chronic low back pain since his 1968 
motor vehicle accident that had recently worsened.

An August 2005 x-ray of the lumbar spine revealed minimal 
spurring at L5.  An October 2005 MRI of the lumbar spine 
showed a broad based disc bulge at L5/S1 with minimal nerve 
root impingement, left more than right, as well as a lytic 
lesion along the superior posterior L1 vertebral body.  An 
October 2005 physician consultation noted that the Veteran 
was referred from primary care for low back pain since 1997.  
A diagnosis of chronic low back pain with L4/L5 radiculopathy 
was provided.  A December 2005 pathology report and follow-up 
records noted a diagnosis of metastatic carcinoma of the 
spine with no primary tumor identified.

An April 2006 CT scan of the lumbar spine showed stable 
degenerative changes at L4/L5 and L5/S1.

The Veteran was afforded a VA examination in December 2006.  
The Veteran reported sustaining a lumbar strain as the result 
of a motor vehicle accident during service, resulting in 
chronic low back pain that had progressed over the years.  
The examiner noted that x-rays suggested evidence of 
degenerative joint disease.  After examination, a diagnosis 
of degenerative joint disease/metastatic carcinoma of the 
lumbar spine with chronic L4-5 radiculopathy was provided.  

The examiner, after review of the claims file, noted that 
while the Veteran was treated for a lumbar strain following a 
motor vehicle accident during service, his separation 
examination noted a normal back.  Additionally, the examiner 
noted that post service VA treatment records indicated that 
the Veteran first sought treatment in 1998 for an injury to 
the low back occurring in 1997.  The examiner opined that 
while there was some evidence of degenerative joint disease 
that could cause some discomfort, the Veteran's low back 
complaints were more related to the metastatic carcinoma.  
Further, the examiner stated that the Veteran's low back 
condition was not related to the remote lumbar strain 
sustained during service as the symptoms had resolved and 
physical findings were normal by the time of his separation 
examination.  The examiner also noted that the Veteran was 
without complaint until the 1990s.  Finally, the examiner 
opined that his degenerative joint disease was not related to 
the metastatic cancer, but rather would be related to aging 
or occupational affects.

Private treatment records dated 2006 as well as subsequent VA 
treatment records dated May 2006 to May 2007 reflected 
treatment for the Veteran's low back degenerative joint 
disease and metastatic carcinoma.  SSA records also reflect 
that the Veteran was awarded SSA disability benefits based on 
his malignant neoplasm, beginning in August 2006.

The Veteran was also afforded a formal RO hearing in March 
2007 as well as a hearing before the undersigned Veterans Law 
Judge in December 2008.  During his hearing, the Veteran 
testified that he was involved in a motor vehicle accident 
during his active service, which resulted in his current 
degenerative joint disease of the low back.  The Veteran 
stated that he had sought treatment with private physicians 
for his low back pain prior the 1998, including injections to 
his hips and back for pain.  However, review of the record 
reflected that the Veteran indicated that treatment records 
from these physicians were unavailable.

While the Veteran currently has degenerative joint disease of 
the low back, there is no objective evidence that the current 
low back disability is related to any incident of the 
Veteran's active service.  The Board notes that the Veteran 
was treated for a lumbar stain as the result of a motor 
vehicle accident during service; however, his separation 
examination noted a normal spine.  Additionally, the Veteran 
did not report any recurrent back problems upon separation 
from service.  The record is silent as to any diagnosis of 
any low back condition until 1998 when the Veteran sought 
treatment for low back pain, nearly 30 years after his 
discharge from service.  Moreover, the February 1998 
treatment note, as well as various subsequent records, 
indicated that the Veteran reported an injury to his low back 
in April 1997.  Metastatic carcinoma of the low back was 
first diagnosed in 2005, with the primary cancer site 
unknown.  Further, the December 2006 VA examiner opined that 
the Veteran's degenerative joint disease was not related to 
his lumbar strain during active service, nor was it related 
to his metastatic cancer.  Rather, the examiner opined that 
the Veteran's degenerative joint disease was related to age 
and occupational effects.

Accordingly, the evidence of record does not show that the 
Veteran's current low back disability is due to service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a low back strain 
is granted.  

New and material evidence not having been received, reopening 
of service connection for a contusion to the left calf muscle 
is denied.

Service connection for a low back strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


